UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6127


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JABBAAR FAREED,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cr-00130-JAB-1)


Submitted:   June 30, 2011                        Decided:   July 22, 2011


Before MOTZ and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabbaar Fareed, Appellant Pro Se.    Robert Michael             Hamilton,
Assistant United States Attorney, Greensboro, North             Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jabbaar       Fareed    appeals       the   district    court’s     order

granting    him    a    reduction    of    sentence      pursuant   to    18    U.S.C.

§ 3582(c)(2) (2006).          Finding no merit in Fareed’s appeal, we

affirm.

            First,      the   record      does    not   demonstrate      that   Fareed

raised the issue his seeks to appeal before the district court.

Such     issues        generally     are       not      amenable    to     appellate

consideration.         Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).     Second, Fareed’s basis for further reduction of sentence

could not properly be pursued through a motion brought under 18

U.S.C. § 3582(c)(2).          Lastly, the Fair Sentencing Act of 2010

does not apply retroactively to offenders, like Fareed, who were

sentenced before its enactment.                  United States v. Bullard,

F.3d       , No. 09-5214, 2011 WL 1718894, at *10 (4th Cir. May 6,

2011).     Accordingly, we affirm the district court’s order.                      We

dispense    with       oral   argument      because       the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2